 Case 3:16-bk-30227        Doc 1440 Filed 03/03/19 Entered 03/03/19 21:55:27               Desc
                               Main Document    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


In re:
                                                    Case No.: 16-30248
MOUSSIE PROCESSING, LLC                             Jointly administered under
                                                    Dennis Ray Johnson, II
         Debtor.                                    Case No. 16-30227
                                                    Chapter 11


             ORDER GRANTING SECOND INTERIM APPLICATION FOR
            APPROVAL AND PAYMENT OF FEES AND REIMBURSEMENT
             OF EXPENSES TO SUPPLE LAW OFFICE, PLLC, COUNSEL
          FOR THE CHAPTER 11 TRUSTEE OF MOUSSIE PROCESSING, LLC

         On March 1, 2019, a hearing was held on the second interim application of Joe M. Supple

and Supple Law Office, PLLC, counsel for the Chapter 11 Trustee, for approval of the payment

of fees in the amount of $10,740.00 and reimbursement of expenses of $120.00 for legal services

rendered to the Trustee during the period of September 6, 2017 through January 20, 2019 for the

estate of Moussie Processing, LLC. On January 24, 2017, this Court approved the employment

of Joe M. Supple and Supple Law Office, PLLC as counsel for the Trustee. There being no

objections to the application and the Court finding good cause to grant the application does

accordingly,

         ORDER that the Second Interim Application for Compensation of Supple Law Office,

Counsel for the Chapter 11 Trustee of Moussie Processing, for fees in the amount $10,740.00

and reimbursement of expenses of $120.00 for legal services rendered to the Trustee during the




                                                2
Case 3:16-bk-30227        Doc 1440 Filed 03/03/19 Entered 03/03/19 21:55:27             Desc
                              Main Document    Page 2 of 2


period of September 6, 2017 through January 20, 2019 for the estate of Moussie Processing, LLC

is GRANTED and the Trustee is authorized to pay the approved fees and expenses. It is further,

       ORDERED that the Trustee is authorized to pay the approved fees and expenses of

Supple’s first application in the amount of $2,430.00.




Prepared by:

/s/ Joe M. Supple
Joe M. Supple (WV Bar #8013)
Supple Law Office, PLLC
801 Viand Street
Point Pleasant, WV 25550
304-675-6249
joe.supple@supplelaw.net
Counsel for the Trustee




                                                2
